DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2020/0168668; hereinafter Kim) and further in view of Lee et al (US 2021/0159278; hereinafter Lee).
Regarding claim 1, Fig 2 of Kim discloses a display device comprising:	a substrate (100; Fig 2; ¶ [0058]);
blue light emitting diodes (LEDs) (200; Fig 2; ¶ [0068]) disposed in an array (Fig 2) on the substrate (100; Fig 2; ¶ [0058]) and provided with a gap (220; Fig 2; ¶ [0058]) between two neighboring blue LEDs (200; Fig 2; ¶ [0068]);

a light conversion layer (350; Fig 2; ¶ [0073]) disposed in the same layer and having a plurality of quantum dot photoresist units (351a/352a; Fig 2; ¶ [0089]), wherein each of the plurality of quantum dot photoresist units (351a/352a; Fig 2; ¶ [0089]) is correspondingly disposed (Fig 2) on each of the blue LEDs (200; Fig 2; ¶ [0068]); and
a scattering particle layer (353a; Fig 2; ¶ [0083]) disposed in a same layer as the conversion layer (350; Fig 2; ¶ [0073]) and having a plurality of scattering particle units (353a; Fig 2; ¶ [0083]), wherein each of the plurality of scattering particle units is corresponding disposed on each of the blue LEDs (200; Fig 2; ¶ [0068]).
However Kim does not expressly disclose a first black photoresist disposed on the passivation layer and the light conversion layer disposed in the same layer as the first black photoresist.
In the same field of endeavor, Fig 5 of Lee discloses a first black photoresist (BP; Fig 5; ¶ [0101]) disposed on LEDs (LEDs; Fig 5) and a light conversion layer (CCL; Fig 5; ¶ [0084]-[0085]) disposed in the same layer as the first black photoresist (BP; Fig 5; ¶ [0101]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a first black photoresist is disposed in the same layer as the light conversion layer as taught by Lee in the device of Kim as black photoresist may prevent or reduce light leakage and may differentiate boundaries between the different light conversion parts (¶ [0101]).



Regarding claim 3, Fig 2 of Kim discloses the display panel further comprises a plurality of pixel units (PX1/PX2/PX3; Fig 2; ¶ [0053]) and each of the plurality of pixel units (PX1/PX2/PX3; Fig 2; ¶ [0053]) comprises one of red quantum dot photoresist units (351a; Fig 2; ¶ [0089]), one of the green quantum dot photoresist units (352a; Fig 2; ¶ [0101]) and one of the plurality of scattering particle units (353a; Fig 2; ¶ [0083]).

Regarding claim 4, Fig 2 of Kim discloses the display panel further comprises a color filter (320; Fig 2; ¶ [0073]) disposed on the light conversion layer (350; Fig 2; ¶ [0073]) and the first black photoresist;
the color filter (320; Fig 2; ¶ [0073]) comprises a second black photoresist (310; Fig 2; ¶ [0073]) disposed on the first black photoresist and a color resist layer (320; Fig 2; ¶ [0073]) disposed in a same layer (Fig 2) as the second black photoresist (310; Fig 2; ¶ [0073]); and
the color resist layer (320; Fig 2; ¶ [0073]) comprises red color resists (321; Fig 2; ¶ [0078]), green color resists (322; Fig 2; ¶ [0078]) and blue color resists (323; Fig 2; ¶ [0078]) wherein the red color resists (321; Fig 2; ¶ [0078]) correspond to the red quantum dot photoresist units (351a; Fig 2; ¶ [0089]), the green color resists (322; Fig 2; 

Regarding claim 5, Fig 2 of Kim discloses a thickness of the passivation layer (220; Fig 2; ¶ [0058]) is greater than or equal to thickness of the blue LEDs (200; Fig 2; ¶ [0068]).

Regarding claim 6, Fig 2 of Kim discloses a manufacturing method of the display device comprising the steps of:	providing a substrate (100; Fig 2; ¶ [0058]);
forming blue light emitting diodes (LEDs) (200; Fig 2; ¶ [0068]) in an array (Fig 2) on the substrate (100; Fig 2; ¶ [0058]) with a gap (220; Fig 2; ¶ [0058]) between two neighboring blue LEDs (200; Fig 2; ¶ [0068]);
forming a passivation layer (220; Fig 2; ¶ [0058]) on the substrate (100; Fig 2; ¶ [0058]) and filled the gap between two neighboring blue LEDs (200; Fig 2; ¶ [0068]);
forming a light conversion layer (350; Fig 2; ¶ [0073]) in a same layer and wherein the light conversion layer (350; Fig 2; ¶ [0073]) has a plurality of quantum dot photoresist units (351a/352a; Fig 2; ¶ [0089]), and each of the plurality of quantum dot photoresist units (351a/352a; Fig 2; ¶ [0089]) is correspondingly disposed (Fig 2) on each of the blue LEDs (200; Fig 2; ¶ [0068]); and
forming a scattering particle layer (353a; Fig 2; ¶ [0083]) in the same layer as the conversion layer (350; Fig 2; ¶ [0073]) and wherein the scattering particle layer has a 
However Kim does not expressly disclose a first black photoresist disposed on the passivation layer and the light conversion layer disposed in the same layer as the first black photoresist.
In the same field of endeavor, Fig 5 of Lee discloses a first black photoresist (BP; Fig 5; ¶ [0101]) disposed on LEDs (LEDs; Fig 5) and a light conversion layer (CCL; Fig 5; ¶ [0084]-[0085]) disposed in the same layer as the first black photoresist (BP; Fig 5; ¶ [0101]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a first black photoresist is disposed in the same layer as the light conversion layer as taught by Lee in the device of Kim as black photoresist may prevent or reduce light leakage and may differentiate boundaries between the different light conversion parts (¶ [0101]).

Regarding claim 7, Fig 2 of Kim in view of Lee as modified above discloses the step of forming the light conversion layer (350; Fig 2; ¶ [0073]) in the same layer as the first black photoresist comprises the steps of:
coating a green quantum dot photoresist (352a; Fig 2; ¶ [0101]) in a gap of the first black photoresist and forming a patterned green quantum dot photoresist layer (352a; Fig 2; ¶ [0101]) after exposure and development; and


Regarding claim 9, Fig 2 of Kim the scattering particle layer (353a; Fig 2; ¶ [0083]) is formed by an inkjet printing process (¶ [0154]).

Regarding claim 10, Kim does not expressly disclose the first black photoresist is formed by a coating process.
In the same field of endeavor, Lee discloses the black photoresist is formed by coating process (¶ [0068]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the black photoresist is formed by coating process as taught by Lee as it is well known and suitable method known in the art for forming black photoresist layer. (¶ [0090])

Regarding claim 11, Fig 2 of Kim discloses the plurality of quantum dot photoresist units (351a/352a; Fig 2; ¶ [0089]) comprises red quantum dot photoresist units (¶ [0089]) and green quantum dot photoresist units (¶ [0101]) and the light conversion layer (350; Fig 2; ¶ [0073]) comprises a red quantum dot photoresist layer (¶ [0089]) and a green quantum dot photoresist layer (¶ [0101]).



Regarding claim 13, Fig 2 of Kim discloses the display panel further comprises a color filter (320; Fig 2; ¶ [0073]) disposed on the light conversion layer (350; Fig 2; ¶ [0073]) and the first black photoresist;
the color filter (320; Fig 2; ¶ [0073]) comprises a second black photoresist (310; Fig 2; ¶ [0073]) disposed on the first black photoresist and a color resist layer (320; Fig 2; ¶ [0073]) disposed in a same layer (Fig 2) as the second black photoresist (310; Fig 2; ¶ [0073]); and
the color resist layer (320; Fig 2; ¶ [0073]) comprises red color resists (321; Fig 2; ¶ [0078]), green color resists (322; Fig 2; ¶ [0078]) and blue color resists (323; Fig 2; ¶ [0078]) wherein the red color resists (321; Fig 2; ¶ [0078]) correspond to the red quantum dot photoresist units (351a; Fig 2; ¶ [0089]), the green color resists (322; Fig 2; ¶ [0078]) correspond to the green quantum dot photoresist units (352a; Fig 2; ¶ [0101]) and the blue color resists (323; Fig 2; ¶ [0078]) correspond to the plurality of scattering particle units (353a; Fig 2; ¶ [0083]).

.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2020/0168668; hereinafter Kim) in view of Lee et al (US 2021/0159278; hereinafter Lee) as applied to claims 1, 6 and further in view of Huang et al (US 2021/0159463; hereinafter Huang).
Regarding claim 8, Fig 2 of Kim discloses the passivation layer (220; Fig 2; ¶ [0058]) comprises a pixel defining layer (¶ [0063]).
However Kim does not expressly disclose the passivation layer is formed by a chemical vapor deposition process.
In the same field of endeavor, Huang discloses a pixel defining layer can be formed by a chemical vapor deposition process (¶ [0090]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the passivation layer is formed by a chemical vapor deposition process as it is well known and suitable method known in the art for forming pixel defining layer or passivation layer. (¶ [0090])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kim et al (US 2020/0043976; The prior art discloses forming a light emitting display device with light conversion layer and color filter)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/RATISHA MEHTA/Primary Examiner, Art Unit 2895